          Case 1:17-cr-02949-MV Document 393 Filed 03/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
               Plaintiff,
vs.                                                                       No. 17-CR-02949-MV


DASHAWN ROBERTSON,
               Defendant.
DEFENDANT’S MOTION TO COMPEL PRODUCTION OF CW #1’S PRESENTENCE
                    INVESTIGATION REPORT

       Defendant, Mr. Dashawn Robertson, through counsel of record, Ryan J. Villa and Sarah

M. Gorman, respectfully moves the Court, pursuant to Fed. R. Crim. P. 16, Brady v. Maryland,

373 U.S. 83, 87 (1963), and Giglio v. United States, 405 U.S. 150, 153 (1972), to Compel

Production of Confidential Witness 1’s PSR. Although the government confirms that a PSR has

been produced for CW # 1 to the parties in his case, which includes the government, and Mr.

Robertson agrees the PSR can be produced under protective order with unnecessary information

redacted, the government refuses to produce the PSR.

       CW #1 is a jailhouse informant who outlandishly claims that Mr. Robertson confessed to

him that he shot the alleged victim in this case while the two were incarcerated together pretrial.

There is no corroboration of this claim. The only benefit the government indicates CW #1 will

receive for his testimony is a reduction in his sentence pursuant to a § 5K1.1 motion. Thus, Mr.

Robertson’s only avenue of attacking his credibility is to explore his understanding of the type of

benefit he hopes to receive for his testimony. CW # 1’s PSR, specifically the guideline calculation

pre and post plea, are perhaps the best evidence of his understanding of his expected sentence

before and after he entered his plea, and before any motion for departure pursuant to U.S.S.G. §
          Case 1:17-cr-02949-MV Document 393 Filed 03/23/21 Page 2 of 3




5K1.1 for substantial assistance in testifying against Mr. Robertson. The PSR is therefore material

subject to Brady and Giglio as it contains information favorable to Mr. Robertson—the sentence

CW #1 could receive if he did not cooperate with the government. The PSR may contain other

information that could be used for impeachment, such as criminal history.

       Mr. Robertson requested to interview CW # 1, through his counsel. This request was

denied. Accordingly, it is unknown exactly what CW # 1 understands about his estimated guideline

sentence pre and post plea. Short of querying him about privileged and confidential conversations

he has had with his attorney, the estimated guideline sentence in his PSR is likely to demonstrate

CW #1’s understanding of his estimated guideline range before departure. This information is

critical for Mr. Robertson to be able to adequately cross-examine CW #1 about the benefits he

hopes to receive for his testimony. Accordingly, Mr. Robertson requests the Court compel the

government to produce CW #1’s PSR.


                                              Respectfully submitted,

                                              /s/ Ryan J. Villa
                                              Ryan J. Villa
                                              5501 Eagle Rock Ave NE, Suite
                                              C2Albuquerque, NM 87113
                                              (505) 639-5709
                                              ryan@rjvlawfirm.com

                                              /s/ Sarah M. Gorman
                                              Sarah M. Gorman
                                              1201 Lomas NW,
                                              Suite AAlbuquerque,
                                              NM 87102
                                              (505) 243-5442
                                              smgorman.law@gmail.com

                                              Counsel for Defendant




                                                2
        Case 1:17-cr-02949-MV Document 393 Filed 03/23/21 Page 3 of 3




                              CERTIFICATE OF SERVICE
       I hereby certify that on March 23, 2021, I filed the foregoing electronically through the
CM/ECF system, which caused counsel for the United States to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing.




                                                    /s/ Ryan J. Villa
                                                    RYAN J. VILLA




                                               3
